Citation Nr: 1639456	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-40 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include: posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in October 2009.   

In April 2014, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  

In May 2014, the Veteran was provided a VA psychiatric examination in relation to his claim for service connection.  Unfortunately, this opinion did not address several pertinent facts of record, and the Board finds that an addendum opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

First, the Board notes that the May 2014 opinion did not address a diagnosis of schizophrenia, paranoid type that was provided in April 1970, during his active service.  This diagnosis was provided by a physician after approximately two weeks of inpatient treatment in a mental health facility.  While the diagnosis appears to be discounted by subsequent treatment providers, including subsequent psychiatric treatment providers during service, the Board finds that an opinion should be provided regarding whether the Veteran has a current diagnosis of paranoid schizophrenia and whether the in-service diagnosis was appropriate.  

Second, the May 2014 opinion does not discuss whether the Veteran had a diagnosis of depression, or substance-induced mood disorder, at any point during the appeal period that was at least as likely as not due to his active military service.  The examiner states that the Veteran does not have a current diagnosis of depression; however, it is unclear whether the Veteran had a diagnosis of depression during the appeal period before the May 2014 examination.  

An August 2010 discharge summary from Mental Health at the Indianapolis VAMC notes a clinical disorder of "Substance-induced Mood Disorder, Depressed." This record indicates that a VA facility had provided a clinical diagnosis of mental health disability during the appeal period.  Also, at the beginning of the appeal period, the Veteran sought treatment for "increased symptoms of depression" in July 2009 after running out of medication.  Review of the Veteran's private treatment records indicate that the Veteran had been treating for depression from at least November 1999 to September 2006.  In November 1999, a neuropsychologist, K.G., M.D., states that testing was suggestive of a chronic depressive disorder with somatization, and a counselor in September 2006 states that the Veteran would be prescribed Trazadone to help with his depression.  While the Veteran did not file for service connection for a mental disorder until May 2009, the Board finds a medical opinion should be provided regarding whether the Veteran had an acquired psychiatric disorder during the appeal period prior to May 2014.   

Accordingly, the case is REMANDED for the following action:

1. Return the case to the VA examiner who conducted the May 2014 VA psychiatric examination (or suitable substitute) for an addendum medical opinion.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Another examination is not required; however, if the VA examiner indicates that they cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

The examiner should provide the following opinions: 

a. Whether the Veteran had a diagnosis of any acquired psychiatric disorder since May 2009, to include: depressive disorder with somatization; substance-induced mood disorder, depressed; and schizophrenia, paranoid type.

i. If an opinion is provided that the Veteran did not have an acquired psychiatric disorder at any point during the appeal period, the examiner is asked to discuss the notation of a clinical disorder of substance-induced mood disorder, depressed in August 2010; the Veteran's complaints of symptoms of depression in July 2009, and his records indicating private treatment for depression from 1999 to 2006.

ii. If the examiner opines that the Veteran does not have a current diagnosis of schizophrenia, paranoid type, to the extent possible, please provide an opinion on whether such a diagnosis was appropriate in April 1970.  
      
b. For any acquired psychiatric disorders diagnosed during the appeal period, the examiner is asked to provide an opinion whether the condition is at least as likely as not (50 percent or greater probability) that the diagnosed disorder was incurred in, or otherwise related to, the Veteran's active service.

The examiner must provide a detailed rationale for all opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available

2. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

